     Case 1:20-cv-00035-NONE-SKO Document 11 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JENNA MEAGHER and ROBIN                                    No. 1:20-cv-00035-NONE-SKO
         SATTERLEE,
12
                               Plaintiffs,
13                                                                  ORDER DIRECTING THE CLERK TO
                 v.                                                 TERMINATE DEFENDANT ALBERT
14                                                                  NEWMAN
         UNITED STATES OF AMERICA and
15       ALBERT NEWMAN,                                             (Doc. 10)
16                             Defendants.
17

18

19              On September 4, 2020, Plaintiffs filed a Voluntary Dismissal of Defendants Albert Newman

20   and Does 1 through 251, on grounds that Defendant United States of America is the only proper

21   defendant in the action, which is brought under the Federal Tort Claims Act. (See Doc. 10.)

22              In relevant part, Rule 41(a)(1)(A) provides as follows:

23              [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
                dismissal before the opposing party serves either an answer or a motion for
24
                summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25              appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27

28   1
         Plaintiff’s notice of voluntary dismissal is erroneously docketed as a motion to dismiss.
     Case 1:20-cv-00035-NONE-SKO Document 11 Filed 09/09/20 Page 2 of 2

 1   all of [their] claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates

 2   the action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose,

 3   111 F.3d 688, 692 (9th Cir. 1997).

 4             Plaintiffs filed their notice of voluntary dismissal before Defendant Albert Newman served

 5   either an answer or a motion for summary judgment.2 As such, Plaintiffs have voluntarily

 6   dismissed Defendant Albert Newman and this case has automatically terminated as to that

 7   defendant.       Fed. R. Civ. P. 41(a)(1)(A).           Accordingly, the Clerk of Court is directed to

 8   TERMINATE Defendant Albert Newman.

 9             This case shall remain OPEN pending resolution of Plaintiffs’ case against the remaining

10   defendant.

11
     IT IS SO ORDERED.
12

13   Dated:        September 8, 2020                                       /s/   Sheila K. Oberto       .
                                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   2
         The complaint’s caption does not name any Doe Defendants. (See Doc. 1 at 1.)
                                                               2
